Exhibit 10.17

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

 

Set forth below are the 2005 annual base salaries of the named executive
officers (as defined in Item 402(a)(3) of Regulation
S-K) of Wisconsin Energy Corporation. Unless otherwise noted, the named
executive officers serve in the positions indicated for Wisconsin Energy
Corporation (WEC) and its wholly-owned subsidiaries, Wisconsin Electric Power
Company (WE) and Wisconsin Gas LLC (WG), both reporting companies under the
Securities and Exchange Act of 1934, as amended.

 

Gale E. Klappa
Chairman of the Board, President
and Chief Executive Officer

   $ 961,750

Frederick D. Kuester
Executive Vice President of WEC and WG;
Executive Vice President and Chief
Operating Officer of WE

   $ 557,000

Allen L. Leverett
Executive Vice President and Chief
Financial Officer

   $ 515,000

Larry Salustro
Executive Vice President and
General Counsel

   $ 406,575

Kristine A. Rappé
Senior Vice President and Chief
Administrative Officer

   $ 345,000